Citation Nr: 1424951	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  13-13 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred as a result of treatment at Putnam Community Medical Center from November 10, 2012 to November 14, 2012.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel





INTRODUCTION

The Veteran served on active duty from January 1952 to January 1954.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2013 determination by the VA Medical Center in Gainesville, Florida.

In addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013). 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  From November 10, 2012 through November 14, 2012, the Veteran received unauthorized private medical treatment that included hospitalization and physician services at Putnam Community Medical Center (Putnam).

2.  The Veteran does not have any service-connected disabilities, and is not otherwise eligible for reimbursement under 38 U.S.C.A. § 1728.

3.  The Veteran had coverage under Medicare Part A and supplement insurance through Blue Cross Blue Shield which paid for a portion of the private medical care at issue; he is not covered by Medicare Part B.  


CONCLUSION OF LAW

The criteria for establishing entitlement to payment or reimbursement of private medical expenses have not been met for the unreimbursed portion of the private medical treatment from November 10, 2012 to November 14, 2012.  38 U.S.C.A. § § 1703(a), 1725, 1728, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § § 3.102, 17.120, 17.1000-17.1000-17.1008 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence.  See 38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b).  These duty-to-assist provisions are not applicable where the law, not the factual evidence, is dispositive.  Manning v. Principi, 16 Vet. App. 534, 542-43 (2002).  Further, these provisions are not applicable to statutes and regulations, which concern special provisions relating to VA benefits, and those statutes and regulations contain their own notice provisions.  Barger v. Principi, 16 Vet. App. 132, 138 (2002).  As this case concerns a legal determination of whether the Veteran is entitled to reimbursement for unauthorized medical expenses under 38 U.S.C.A. §1725, the provisions of the VCAA are not applicable. 

The provisions of Chapter 17 of the 38 U.S.C. and 38 C.F.R contain their own notice requirements.  Regulations at 38 C.F.R. § 17.120-33 discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  According to 38 C.F.R. § 17.124, the Veteran has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  When a claim for reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 19 of Chapter 38.  38 C.F.R. § 17.132.  VA complied with these provisions in this case.  See March 25, 2013 VAMC letter to the Veteran.  

From November 10, 2012 to November 14, 2012, the Veteran received private medical treatment from Putnam Community Medical Center (Putnam).  A portion of the treatment was covered by the Veteran's Medicare Part A.  He also has supplemental insurance through Blue Cross Blue Shield, which, according to the Veteran, pays the 20 percent that Medicare A does not cover.  

The record also reflects that the Veteran was not covered under Medicare Part B in November 2012.  See undated VA-generated print out of the Veteran's health insurance coverage status since 1995.

Medicare is our country's health insurance program for people age 65 or older.  The program helps with the cost of health care, but it does not cover all medical expenses or the cost of most long-term care.  Hospital insurance (Part A) helps pay for inpatient care in a hospital or skilled nursing facility (following a hospital stay), some home health care and hospice care.  Medical insurance (Part B) helps pay for doctor services and many other medical services and supplies that are not covered by hospital insurance.

Anyone who is eligible for free Medicare hospital insurance (Part A) can enroll in Medicare medical insurance (Part B) by paying a monthly premium.  See http://www.ssa.gov/retire2/justmedicare.htm  See also http://www.medicare.gov/what-medicare-covers/part-b/what-medicare-part-b-covers.html 

The record shows that the Veteran is seeking reimbursement or payment for services not covered by Medicare Part A and his supplemental insurance with Blue Cross.  The Veteran did not have Medicare Part B at the time of the unauthorized emergency services in November 2012.  See VA-generated computer printout of the Veteran's insurance coverage status since 1995. 

The Veteran does not have any service-connected disabilities, and was not otherwise eligible for reimbursement under 38 U.S.C.A. § 1728.  There is no indication from the record, nor has the Veteran alleged, that he meets any of the criteria for benefits under 38 U.S.C.A. § 1728 (applicable where a Veteran has a total disability, or, treatment at the private medical facility was for an adjudicated service-connected disability, a non-service-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or for any treatment of a veteran who is participating in a rehabilitation program).  See 38 C.F.R. §§ 17.120, 1747(i).  Thus, the application of 38 U.S.C.A. § 1725 (the law regarding reimbursement for emergency services for nonservice-connected conditions in non-VA facilities) must be considered.

Payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities under38 U.S.C.A. § 1725 (Millennium Act) may only be made if all of the listed criteria are met.  

Under 38 U.S.C.A. § 1725, to be entitled to payment or reimbursement of medical expenses for treatment not previously authorized at a non-VA facility, a claimant must satisfy all of the following conditions: 

(a)  The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b)  The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); 

(c)  A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d)  At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(e)  The veteran is financially liable to the provider of emergency treatment for that treatment; 

(f)  The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); 

(g)  If the condition for which the emergency treatment was furnished was caused by an accident or work related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; and,

(h)  The veteran is not eligible for reimbursement under 38 U.S.C. § 1728 for the emergency treatment provided. 

38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002.

Under 38 U.S.C.A. § 1725, a veteran is only considered to be "personally liable" for treatment if he/she has no entitlement to care or services under a health-plan contract, which includes an insurance policy or contract, medical or hospital service agreement, membership or subscription contract, or similar arrangement under which health services for individuals are provided or the expenses of such services are paid.  See 38 U.S.C.A. § 1725(b)(3)(B) (West 2002 & Supp. 2013).  In addition, the provision at 38 U.S.C.A. § 1725(f)(2)(A) (West 2002) defines a health-plan contract to include an insurance policy or contract, medical or hospital service agreement, membership or subscription contract, or similar arrangement under which health services for individuals are provided or the expenses of such services are paid.  This definition includes an insurance program described in section 1811 of the Social Security Act (42 U.S.C. 1395c ) or established by section 1831 of that Act (42 U.S.C. 1395j ).  See 38 U.S.C.A. § 1725(f)(2)(B).  42 U.S.C. § 1395c refers to Medicare Part A and 42 U.S.C. 1395j refers to Medicare Part B.  That is, the law and regulations specifically exclude payment under the Millennium Act if the appellant has coverage under either Medicare Part A or Medicare Part B.

38 U.S.C.A. § 1725 was amended in February 2010.  See Pub. L. No. 111-137, § 1(a), (b), 123 Stat 3495 (2010).  However, the change in law was meant to address certain circumstances where a veteran had a third-party payer that would pay a portion of the costs associated with emergency treatment in a private facility but the Veteran would be responsible for the remainder of the costs.  An example provided in the House report described where a veteran had minimal health insurance coverage through a state-mandated automobile insurance policy.  Prior to the change in the law, the minimal coverage would prohibit VA from covering any part of the expense.  See House Report 111-55, March 26, 2009.  The change in the law removed 38 U.S.C.A. § 1725(f)(2)(E) which included automobile insurance carriers in the definition of a health-plan contract.  Significantly, the amendments did not affect the previously established prohibition against VA paying or reimbursing for emergency medical treatment where the veteran had a health-plan contract in place as described above.

The applicable regulation for claims under 38 U.S.C.A. § 1725, 38 C.F.R. § 17.1002, provides that all of the listed conditions must be met in order to establish eligibility for payment or reimbursement of unauthorized medical expenses.  Pertinent to this claim, the list of conditions includes the requirement that the claimant have no coverage under a health-plan contract for payment, in whole or in part, for the emergency treatment.  38 C.F.R. § 17.1002(f) (2013).  Effective May 21, 2012, VA published a final rule in the Federal Register amending 38 C.F.R. § 17.1002 to conform to the 2010 statutory changes.  See 77 Fed. Reg. 23,615 (April 20, 2012).  In the Supplementary Information section, VA specifically addressed a commenter's suggestion that VA remove the term "or in part" from current § 17.1002(f).  

Significantly, VA noted that the 2010 statutory changes removed the term "or in part" from 38 U.S.C.A. § 1725(b)(3)(C) (pertaining to contractual or legal recourse against a third party) and that section 1725(b)(3)(B) (pertaining to a health-plan contract) had no such revisions.  VA stated, "In other words, section 1725(b)(3)(B) requires that the veteran have 'no entitlement to care or services under a health-plan contract,' which means that any entitlement, even a partial one, bars eligibility under section 1725(b).  The current language of § 17.1002(f) clarifies the language of section 1725(b)(3)(B) by reiterating the veteran's liability for emergency treatment if such veteran has no health-plan contract 'in whole or in part.'"

The Board recognizes that the Veteran seeks payment for the portion of medical expenses that were not paid by Medicare (which appear to be, at least in part, services that fall under coverage via Medicare Part B).  Regardless, the fact that not all of the medical expenses from this treatment were covered completely by Medicare is not relevant under the foregoing statute and regulation.  VA is not authorized to pay or reimburse unauthorized medical expenses where a health-plan contract covers the cost of medical expenses either "in whole or in part."  See 38 C.F.R. § 17.1002(f).

The evidence in this case is unequivocal.  The Veteran has a health-plan contract as defined by the statute.  He has not disputed this fact.  He has coverage under Medicare part A.  This coverage is a bar to payment by VA. See 38 U.S.C.A. § 1725(b)(3)(B) ; 38 C.F.R. § 17.1002(f).  While the Board understands the Veteran is frustrated by VA's failure to pay for expenses that Medicare did not cover and is sympathetic toward the Veteran, it is bound by the law, and its decision is dictated by the relevant statute and regulations.  The Veteran's claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Reimbursement or payment of unauthorized medical expenses incurred as a result of treatment at Putnam Community Medical Center from November 10, 2012 to November 14, 2012 is denied.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


